Name: Commission Regulation (EEC) No 2198/76 of 8 September 1976 setting out the list of quality liqueur wines originating in non-member countries provided for in the definition of imported liqueur wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 247/ 14 Official Journal of the European Communities 9 . 9 . 76 COMMISSION REGULATION (EEC) No 2198/76 of 8 September 1976 setting out the list of quality liqueur wines originating in non-member coun ­ tries provided for in the definition of imported liqueur wine whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1167/76 (2 ), Having regard to Council Regulation (EEC) No 948/70 of 26 May 1970 defining certain products falling within heading Nos 20.07 , 22.04 and 22.05 of the Common Customs Tariff and originating in third countries (3 ), as last amended by Regulation (EEC) No 68 1 /75 (4 ), and in particular Article 3a thereof, Whereas Article 2 of Regulation (EEC) No 948 /70 sets out a definition of liqueur wine originating in non ­ member countries ; whereas that definition requires a list to be adopted of quality liqueur wines traditionally obtained from unfermented fresh grape must ; The list referred to in the final subparagraph of the definition of ' liqueur wine ' set out in Article 2 of Regulation (EEC) No 948 /70 and in the final subpara ­ graph of additional note No 4 (c) to Chapter 22 of the Common Customs Tariff shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 September 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 99 , 5 . 5 . 1970 , p . 1 . (*) OJ No L 135 , 24 . 5 . 1970 , p . 42 . P ) OJ No L 114, 27 . .5 . 1970 , p . 6 . h ) OJ No L 72, 20 . 3 . 1975 , p . 48 . ANNEX List of quality liqueur wines referred to in the final subparagraph of the definition of ' liqueur wine ' set out in Article 2 of Regulation ( EEC) No 948 / 70 and the final subpara ­ graph of additional note No 4 (c ) to Chapter 22 of the Common Customs Tariff Description of wine : Sweet wine of Samos